DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s arguments, filed 29 September 2022, have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-8, and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,334,069 to George et al., hereinafter George (previously cited), in view of US 2020/0155061 to Pradeep, hereinafter Pradeep.
Regarding claim 1, George discloses an emitter system (Fig 1), comprising: an array of emitters (treatment applicators 14; Col 10, line 66-Col 11, line 10), each emitter to emit waves towards a target surface (Col 11, lines 11-20); and a control system (treatment energy pulse controller 40), comprising: a sensing system to determine whether emitters in the array are properly positioned relative to the target surface (Col 6, line 63-Col 7, line 17; Col 17, lines 1-15); and a controller to adjust emitter sets of the array of emitters based on an output of the sensing system (Col 11, lines 21-43).
George does not explicitly disclose the sensing system comprising a directional power detection system to: measure power reflected from an active emitter onto the active emitter: and measure power received from an active emitter onto an inactive emitter, wherein the sensing system is to determine whether the emitters in the array are properly positioned relative to the target surface by comparing the measurements indicating power received for each emitter against a reference value.
However, Pradeep teaches the sensing system comprising a directional power detection system to: measure power reflected from an active emitter onto the active emitter: and measure power received from an active emitter onto an inactive emitter, wherein the sensing system is to determine whether the emitters in the array are properly positioned relative to the target surface by comparing the measurements indicating power received for each emitter against a reference value (para 0115, 0132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the emitter system of George with a sensing system, as taught by Pradeep, for purpose of providing an efficient and effective step or activity of stimulating one or more target brains with electrical NIBS (para 0102).
Regarding claim 2, George further teaches wherein the sensing system comprises a sensing device per emitter (Col 7, lines 41-55).
Regarding claim 3, George further teaches wherein at least a portion of the sensing system is shared with different emitters (Col 7, lines 18-30).
Regarding claim 5, George further teaches wherein: the sensing system comprises a capacitive sensing system to determine a capacitive loading on each emitter; and the capacitive sensing system includes conductive surfaces disposed on at least one of: a respective antenna; and a region of a substrate on which the array of emitters is disposed (Col 8, lines 1-35).
Regarding claim 6, George further teaches wherein: the sensing system comprises a photodetector; mechanical switch; and at least one transceiver to transmit at least one of: infrared waveforms; visible spectrum waveforms; and ultrasonic waveforms (Col 8, lines 36-67; Col 14, lines 49-53; Col 14, line 49-Col 15, line 7).
Regarding claim 7, George further teaches wherein the control system further comprises at least one of: a switching device to direct a control signal to a selected emitter set (Col 14, lines 49-Col 15, line 7); a charging device and an internal battery (Col 15, lines 50-67).
George does not disclose a wireless transmitter or a control panel.
However, Pradeep teaches a wireless transmitter (para 0062) and a control panel (para 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the control system of George with a wireless transmitter and a control panel, as taught by Pradeep, for purpose of allowing for the practitioner and/or patient to interface with the controller to enable the entry and/or display of various treatment parameters (para 0063). 
Regarding claim 8, George discloses a method, comprising: receiving, from a sensing system of an emitter array (Fig 1: treatment applicators 14; Col 10, line 66-Col 11, line 10), information related to a position of emitters within the emitter array relative to a target surface (Col 6, line 63-Col 7, line 17; Col 17, lines 1-15); determining from the received information whether the emitter array is properly positioned relative to the target surface (Col 6, line 63-Col 7, line 17; Col 17, lines 1-15); and taking remedial action when the received information indicates at least one emitter in the emitter array is improperly positioned relative to the target surface (Col 11, lines 21-43).
George does not explicitly disclose receiving measurements indicating power received from an active emitter onto an active emitter and an inactive emitter; and comparing the measurements indicating power received for each emitter against a reference value.
However, Pradeep teaches receiving measurements indicating power received from an active emitter onto an active emitter and an inactive emitter; and comparing the measurements indicating power received for each emitter against a reference value (para 0115, 0132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the emitter array of George with a sensing system, as taught by Pradeep, for purpose of providing an efficient and effective step or activity of stimulating one or more target brains with electrical NIBS (para 0102).
Regarding claim 10, George further teaches wherein: the method further comprises passing a signal to a capacitive sensing system coupled to the emitters in the array (Col 8, lines 1-35); receiving information related to a position of emitters within the emitter array relative to a target surface comprises receiving a capacitive loading measurement for each emitter from a capacitive sensing system; and determining whether the emitter array is properly positioned relative to the target surface comprises comparing the capacitive loading measurement for each emitter against a reference value (Col 16, lines 7-37).
Regarding claim 11, George further teaches wherein the signal is at least one of: a signal having a frequency less than a frequency of a control signal from the transmitter to drive the emitter array; and the control signal from the transmitter to drive the emitter array (Col 8, line 36-Col 9, line 4).
Regarding claim 12, George further teaches wherein the remedial action comprises at least one of: preventing activation of an improperly positioned emitter; providing a notification of an improperly positioned emitter; and adjusting for an improperly positioned emitter (Col 17, lines 1-15).
Regarding claim 13, George further teaches wherein adjusting for an improperly positioned emitter comprises at least one of: increasing an emitting energy of the improperly positioned emitter; increasing a treatment session length of the improperly positioned emitter; and executing subsequent treatment sessions including the improperly positioned emitter (Col 16, lines 53-64).

Claims 14-15 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over George in view of Pradeep, as applied to claim 8 above, and further in view of US 2010/0042168 to Pasche et al., hereinafter Pasche (previously cited).
Regarding claim 14, George discloses the limitations of claim 8, but does not disclose determining, based on a number of emitters improperly positioned relative to the target surface and a degree of improper placement of the emitters within the array, a quality of the treatment by the emitters.
However, Pasche teaches determining, based on a number of emitters improperly positioned relative to the target surface and a degree of improper placement of the emitters within the array, a quality of the treatment by the emitters (para 0053-0055).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application has been effectively filed to modify the method of George with the step of determining, based on a number of emitters improperly positioned relative to the target surface and a degree of improper placement of the emitters within the array, a quality of the treatment by the emitters, as taught by Pasche, for purpose of allowing a patient to be treated while still performing daily life activities uninhibited (para 0033).
Regarding claim 15, George discloses the limitations of claim 8, but does not disclose storing and transmitting an error message to an administrator of the emitter array.
However, Pasche teaches storing and transmitting an error message to an administrator of the emitter array (para 0053).
Therefore, it would have been obvious at the time the application was effectively filed to modify the method of George with the step of storing and transmitting an error message to an administrator of the emitter array, as taught by Pasche, for purpose of allowing a patient to be treated while still performing daily life activities uninhibited (para 0033).

Claims 16-19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over US 2014/0303425 to Pilla et al., hereinafter Pilla (previously cited), in view of George, and further in view of Pradeep.
Regarding claim 16, Pilla discloses an electromagnetic treatment system (abstract) comprising: a treatment unit to be worn by a subject (Fig 2: apparatus 200), the treatment unit comprising: a material to be placed proximate a treatment surface (para 0138; see e.g., Fig 7, 8); and an array of antennas (para 0145), each antenna to emit electromagnetic waves towards the treatment surface (para 0140-142); and a control system (para 0138: control circuit/signal generator 201), comprising: a single transmitter to drive the antennas (para 0140); a switching device to direct a control signal to a selected antenna set (para 0142).
Pilla does not explicitly disclose a sensing system to determine whether antennas in the array are properly positioned relative to the treatment surface; and a controller to adjust antenna sets of the array of antennas based on an output of the sensing system.
However, George teaches a sensing system to determine whether emitters in the array are properly positioned relative to the target surface (Col 6, line 63-Col 7, line 17; Col 17, lines 1-15); and a controller to adjust emitter sets of the array of emitters based on an output of the sensing system (Col 11, lines 21-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the electromagnetic treatment system of Pilla with the sensing circuit of George, for purpose of automatically monitoring the safety of a patient during treatment (Col 6, lines 53-57).
Pilla in view of George does not explicitly disclose the sensing system comprising a directional power detection system to: measure power reflected from an active emitter onto the active emitter: and measure power received from an active emitter onto an inactive emitter, wherein the sensing system is to determine whether the emitters in the array are  properly positioned relative to the target surface by comparing the measurements indicating power received for each emitter against a reference value.
However, Pradeep teaches the sensing system comprising a directional power detection system to: measure power reflected from an active emitter onto the active emitter: and measure power received from an active emitter onto an inactive emitter, wherein the sensing system is to determine whether the emitters in the array are properly positioned relative to the target surface by comparing the measurements indicating power received for each emitter against a reference value (para 0115, 0132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the emitter array of Pilla in view of George with the sensing system of Pradeep, for purpose of providing an efficient and effective step or activity of stimulating one or more target brains with electrical NIBS (para 0102).
Regarding claim 17, Pilla further teaches wherein: the treatment unit is a head cap to be worn by the subject; and the treatment surface is a scalp of the subject (see e.g., Fig 7, 8).
Regarding claim 18, Pilla discloses a chin strap of the head cap to properly attach to the subject (Fig 7).
Pilla does not explicitly disclose a detection system to indicate when the device is properly attached to the subject.
However, George teaches a detection system to indicate when the device is properly attached to the subject (Col 17, lines 1-15).
Therefore, it would have been obvious to incorporate the detection system of George into the chin strap of Pilla, for purpose of automatically monitoring the safety of a patient during treatment (Col 6, lines 53-57).
Regarding claim 19, Pilla further teaches wherein the electromagnetic treatment system is for treatment or prevention of neurodegenerative diseases and conditions and for the enhancement of impaired cognitive function (abstract).

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilla in view of Pradeep.
Regarding claim 20, Pilla discloses an electromagnetic treatment system (abstract) comprising: a treatment unit to be worn by a subject (Fig 2: apparatus 200), the treatment unit comprising: a material to be placed proximate a treatment surface (para 0138; see e.g., Fig 7, 8); and an array of at least one emitter (para 0145), each emitter to emit waves towards the treatment surface (para 0140-142), wherein the treatment disaggregates toxic protein aggregates (para 0006).
Pilla does not disclose a sensing system to determine whether the emitters in the array are properly positioned relative to the target surface by comparing measurements indicating power received for each emitter against a reference value.
However, Pradeep teaches a sensing system to determine whether the emitters in the array are properly positioned relative to the target surface by comparing measurements indicating power received for each emitter against a reference value (para 0115, 0132).
Therefore, it would have been obvious to one of ordinary skill at the time the application was effectively filed to modify the electromagnetic treatment system of Pilla with a sensing system, as taught by Pradeep, for purpose of providing an efficient and effective step or activity of stimulating one or more target brains with electrical NIBS (para 0102).
Regarding claim 21, Pilla further teaches wherein: the treatment disaggregates toxic protein aggregates by destabilizing their hydrogen bonds (para 0006): and the toxic protein aggregates are at least a cause of neurodegenerative diseases and impaired cognitive function (abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792